—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered June 27, 1997, convicting him of robbery in the first degree, robbery in the second degree (two counts), assault in the second degree, kidnapping in the second degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *402could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.